Case 1:18-cv-00517-JB-N Document 62 Filed 09/12/19 Page 1 of 2         PageID #: 727



                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

THE PRUDENTIAL LIFE           )
INSURANCE COMPANY OF          )
AMERICA,                      )
    Plaintiff,                )
                              )
v.                            ) CIVIL ACTION NO. 18-00517-JB-N
                              )
MADISON R. BROWN; AMBER R. )
BROWN; JUSTIN R. BROWN; MYNA)
J. BROWN; TRACE M. BROWN; and )
DIANNA BROWN                  )
et al.,                       )
        Defendants.           )

                                       ORDER

      Per the Court’s Federal Rule of Civil Procedure 16(b) Scheduling Order (Doc.

30, as modified by Doc. 57): “On or before Monday, September 9, 2019, the parties

shall confer, in good faith, for the purpose of discussing settlement and shall file

with the Clerk of Court a joint statement setting out the present status of settlement

negotiations (without disclosing figures) and whether mediation or a settlement

conference would be helpful.” To date, no such joint statement has been filed, nor

have the parties requested an extension of time to file it.

      Upon consideration, the remaining parties are ORDERED to file, no later

than Thursday, September 19, 2019, (1) a “a joint statement setting out the present

status of settlement negotiations (without disclosing figures) and whether mediation

or a settlement conference would be helpful,” in accordance with the Scheduling

Order; and (2) a separate joint response to this order showing cause for their failure
Case 1:18-cv-00517-JB-N Document 62 Filed 09/12/19 Page 2 of 2   PageID #: 728



to file their joint statement by the initial deadline.

      DONE and ORDERED this the 12th day of September 2019.

                                         /s/ Katherine P. Nelson
                                         KATHERINE P. NELSON
                                         UNITED STATES MAGISTRATE JUDGE
